DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/29/19, wherein:
Claims 1-25 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 14-19, 24-25 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KLEINER ET AL (US 2018/0074508).  Herein after KLEINER.
As for independent claim 1, KLEINER discloses an autonomous mobile robot comprising: 
a drive system to support the robot above a surface, the drive system operable to navigate the robot about the surface {at least par. 0007, 0108, 0117 figures 1-2C e.g. drive system 230}; 

a controller operably connected to the drive system and the sensor system, the controller configured to execute instructions to perform operations {at least figures 2A-2C, pars. 0117, 0121-0122 e.g. controller 220} comprising: 
establishing a behavior control zone on the surface {see at least figures 5, 26-27, 29A, 30A-30G, pars. 0004, 011,  0136 disclose e.g. generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface; pars. 0154-0155 29A discloses e.g. a cleaning operation on the surface by sequentially performing the cleaning operation in individual ones of the regions and/or sub-regions based on the automated floor coverage pattern (block 512). As such, the cleaning operation in a given region or sub-region (such as a non-clutter area or areas) is completed before starting the cleaning operation in another region (such as a clutter area or areas); par. 0152 discloses selection of cleaning sequence and rank direction for each of the regions and/or sub-regions, as shown for example in FIGS. 30A-30G} 
controlling the drive system, in response to establishing the behavior control zone on the surface, to maneuver the robot to a location of the behavior control zone on the surface {see at least par. 0122 disclose e.g. the drive system 230 includes a roller, rollers, track or tracks 232A, 232B and one or more onboard (i.e., carried by the mobile robot 100) electric motors 234 (collectively 
maneuvering, using the drive system, the robot about the surface and initiating a behavior in response to determining, based on the signal indicative of the location of the robot, that the robot is proximate the behavior control zone {see at least fig. 6, par. 0115, 0152-0153, 0155-0160 discloses e.g. in response to the control signal, the mobile robot 100 operates to implement or execute a conduct prescribed by the control signal, i.e., the prescribed conduct. This prescribed conduct represents a deterministic component of the movement activity of the mobile robot 100; par. 0155 discloses the cleaning operation may be performed on specific regions at different respective cleaning levels that may be selected by the user. Different cleaning levels may correspond to a different number of cleaning passes that the mobile floor cleaning robot makes in a given region. For example, the user may specify that a first region gets a higher level cleaning operation that corresponds to the mobile floor cleaning robot making three cleaning passes in the region}. 
As for dep. claim 5, which discloses wherein the operations further comprise, in response to establishing the behavior control zone, controlling the drive system to 
As for dep. claim 6, which discloses wherein controlling the drive system to navigate the robot through at least the portion of the behavior control zone comprises controlling, in response to wirelessly receiving user instructions, the drive system to navigate the robot through at least the portion of the behavior control zone {see KLEINER at least figures3- 5, pars. 0028, 0151-0157}. 
As for dep. claim 7, which discloses wherein the portion of the behavior control zone comprises a perimeter of the behavior control zone {see KLEINER at least par. 0153, 0216, 0219}. 
As for dep. claim 8, which discloses wherein the portion of the behavior control zone comprises a path through an interior of the behavior control zone {see KLEINER at least 0152-0153, 0221}.
As for dep. claim 9, which discloses wherein the operations further comprise: transmitting mapping data to cause a mobile device to present a map of the surface, and receiving from the mobile device a user instruction to establish the behavior control zone {see KLEINER at least figures 5 and 6}. 
As for dep. claim 10, which discloses wherein the operations further comprise, in response to establishing the behavior control zone, controlling the drive system to navigate the robot along a perimeter of the behavior control zone {see KLEINER at least pars. 0153-0154 and figure 5-6}.
As for dep. claim 11, which discloses  wherein: the surface comprises a first portion having a first surface type and a second portion having a second surface type 
As for dep. claims 14-15, which discloses wherein the behavior comprises adjusting a movement direction of the robot, wherein adjusting the movement direction of the robot comprises orienting the robot to enter the behavior control zone at an angle.  {see KLEINER at least pars. 0165-0166; 0225-0226}. 
As for dep. claim 16, which discloses wherein the behavior control zone is a keep-out zone, and the behavior comprises avoiding the keep-out zone {see KLEINER at least par. 0151, 0224, 0228}. 
As for dep. claim 17, which discloses wherein the operations comprise: controlling the drive system to maneuver the robot along a path in a first direction into the behavior control zone and in response to detecting that the robot is within the behavior control zone, controlling the drive system to maneuver the robot along the path in a second direction out of the behavior control zone {see KLEINER at least pars. 0151, 0160-0162; 0224, 0228}.
As for dep. claim 18, which discloses wherein the operations comprise: detecting that the robot is within the behavior control zone, and preventing initiation of 
As for dep. claim 19, which discloses wherein preventing the initiation of the operation of the robot in response to detecting that the robot is within the behavior control zone comprises preventing initiation of a movement operation of the robot in response to detecting that the robot is within the behavior control zone {see KLEINER at least par. 0014-0015, 0120, 0146, 0216}.
As for dep. claim 24, which discloses wherein the behavior control zone covers a first portion of the surface containing an object, and the operations comprise: updating the behavior control zone to cover a second portion of the surface in response to the object being moved to the second portion of the surface {see KLEINER at least pars. 0220-0221}.
As for independent claim 25, KLEINER discloses A method comprising: 
presenting, on a display, a map including a representation of a perimeter of a surface in an environment {see at least figure 5-6, pars. 0147-0148; 0152-0153}
presenting, on the display and overlaid on the map, indicators indicative of features of the environment {see at least figures 5-6, 23-24; pars. 0038, 0149; 0160}
receiving a user instruction to establish a behavior control zone on a surface {see at least figures 5-6, 11A-11C 0158-0160}; and 
transmitting, to an autonomous mobile robot, data indicative of the behavior control zone to cause the robot to move to a location of the behavior control zone on the surface and cause the robot to initiate a behavior in response to the robot being .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER as applied to claim 1 above and in view of WHITE ET AL (US 2018/0050634) Applicant IDS filed on 7/14/20.  Herein after WHITE.
As for dep. claims 2-4, KLEINER discloses wherein as shown in figure 2A, par 0117. However, KLEINER does not explicitly disclose the controller is operably connected to the light indicator system, activating the light indicator system in response to the robot being proximate the behavior control zone.  However, WHITE teach such this limitation as least in figures 1, 3, pars. 0005, 0135-0136, 0080.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of KLEINER to include the light indicator system as taught by WHITE in order to providing visual indication, service condition of the autonomous mobile robot and detection of an obstacle during the operation. 
As for dep. claims 3-4, which discloses wherein activating the light indicator system in response to the robot being proximate the behavior control zone comprise operating the light indicator system to indicate a direction of the behavior control zone .
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER as applied to claim 1 above and in view of AFROUZI ET AL (US 2019/0176321),  Herein after AFROUZI.
As for dep. claims 12-13, KLEINER discloses the wherein the robot comprises a vacuum system to clean the surface {see at least figures 2A-2C}.  KLEINER does not explicitly adjusting a vacuum power delivered to the vacuum system, and adjusting a movement speed of the robot. However, AFROUZI teaches such this limitation as least on pars. 0027, 0032.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the robot vacuum system of KLEINER to include adjusting the vacuum power and movement speed of the robot as taught by AFROUZI in order for user the ability to adjust the robot operation based on the user desire e.g. low speed/high speed at particular area that the user prefer {AFROUZI par. 0027}. 
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER as applied to claim 1 above and in view of BAE ET AL (US 2018/0292832) Applicant IDS filed on 7/14/20.  Herein after BAE.
As for dep. claim 20, KLENER discloses claimed invention as indicated above except for initiating the behavior in response to determining, based on the signal indicative of the location of the robot that the robot is within a buffer zone around the behavior control zone. However, BAE teaches such this limitation as least in {figures 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the robot system of KLEINER to include the use of buffer zone as taught by BAE because doing so would allow the vehicle to recognize a buffer zone and avoid entry into another specified zone to avoid damage {BAE par. 0012-0013}.
As for dep. claim 21 which discloses the sensor system is configured to generate data indicative of locations of the robot on the surface, and the operations comprise estimating an uncertainty associated with the data indicative of the locations of the robot, wherein a size of the buffer zone is based on the estimated uncertainty {see BAE at least pars. 0011-0013}. 
As for dep. claim 22, which discloses wherein the size of the buffer zone is proportional to the estimated uncertainty {see BAE at least pars. 0011-0013}. 
As for dep. claim 23, which discloses wherein a size of the buffer zone is user-selected, the size being provided by a mobile device {see BAE at least par. 0012}. 
	


	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664